Title: Virginia Delegates to Thomas Nelson, 25 September 1781
From: Virginia Delegates
To: Nelson, Thomas

Sr.
Philadelphia Septr. 25th 1781
Yesterdays post arrived without any letter from your Excelly. to us. We cannot help observing to your Excelly. that the Operations of the fleet and army are of so important a nature at this Crisis of affairs in Europe that an hourly communication, if it was practicable, would certainly be Eligible; and we therefore lament that no Authentic Intelligence has come from them to Congress for ten days past—altho we are informd from every Quarter that there has been an Action of Some Consequence at Sea. A Considerable body (said to be 5000) of land forces has been embarked at New York and were certainly held in readiness for an [immediate movement?] which kept this City and Jersey in a state [of ala]rm in Consequence of whic[h] a very large body of Militia have been orderd into the field from both those states and Delaware, who are now actually under arms, with a Considerable body of Regulars under Majr. Genl. Sinclair. the return of the British fleet to New York (much disabled as we are told) has developed the Mistery of the destination of the Embarkation at New York (which was intended for Chesapeake had their fleet been Successfull, and they are now debarked as is said at Staten Island. affairs in Europe seem to wear a misterious aspect. Some powers being restraind from entering into the War by the Principles of Neutrality which they have embraced and avowed—others in Consequence of having assumed a Mediatorial Character—and others with a Cautious Policy watching the motions of the two latter and waiting for decisive events among the Belligerent Powers. But every thing seems to point out that all except France, stand aloof from an alliance with us, untill some favorable event on our Side shall turn the Ballance in our favor. this points out to us the necessity of every Exertion on our part in order to gain a decisive advantage and if possible, weaken the pretensions of G Britain by driving her troops out of the Continent. This can only be done by repairing the deranged State of our finances and recruiting our Armies to their full Complement. The Great and Generous Exertions of our ally in our favor certainly call on us for Similar ones on our Side and intitle them to Expect from us that we will put every engine in Motion to obtain those two great ends, therefore it behoves us to act with Energy and call forth all our resources to ensure a good and Speedy Peace
Jos: Jones.
Read & approved by James Madison & Signd at his request

Theok: Bland
